DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 April 2021 has been entered.
 
Information Disclosure Statement
	The IDS filed 05 April 2021 and 12 June 2021 have been considered.

Allowable Subject Matter
Claims 2-11 are allowed.
With respect to independent claim 2, the prior art does not disclose, in the claimed environment, a cell culture vessel comprising a top plate, a bottom tray, a manifold, and a plurality of vertically spaced and aligned cell growth chambers defined by a gas permeable, liquid impermeable bottom surface and a top surface, wherein the vessel further includes a plurality of tracheal spaces in gaseous communication with the external environment through a plurality of openings, and wherein each opening is defined by supports extending vertically between side walls and end walls of adjacent cell growth chambers.  The Toner, Rose and Wilson references are believed to be the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799